Citation Nr: 0422627	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  00-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous condition, to 
include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from January 1986 to May 1991.

This appeal arises from an October 1999 rating decision by 
the Seattle, Washington Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for a nervous condition, to include schizophrenia.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefined 
the obligations of VA with respect to the duty to notify and 
assist.

As an initial matter, the veteran's claims file contains 
several medical records (e.g.- psychological summary dated 
January 1997) noting that the veteran received Social 
Security disability benefits.  However, there are no medical 
records from the Social Security Administration in the claims 
file.  All medical records must be obtained from the Social 
Security Administration.  

Furthermore, in a May 2004 hearing before the undersigned, 
the veteran testified that he received treatment for a 
psychiatric condition in the Lakewood, Washington VA in 1992.  
In addition, the veteran testified that he had been receiving 
recent treatment up to the time of the hearing.  However, the 
claims file does not contain VA treatment records subsequent 
to June 2000.  These records may be relevant to the veteran's 
claim and should be obtained, if available.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In addition, the veteran requested that the RO obtain medical 
treatment records from the Jackson Brook Institute in 
Portland, Maine.  The request, along with a returned envelope 
showing the letter was undeliverable, is included in the 
claims file.  The Board notes that the Jackson Brook 
Institute has changed its name and address since the veteran 
requested the RO's assistance.  The name was changed to 
Spring Harbor in 1999 which was subsequently consolidated 
into the Maine Medical Center.  The pertinent records may be 
at that facility.  Therefore, the RO should make another 
attempt to contact the hospital and request medical treatment 
records.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the Social 
Security Administration and request that 
agency to provide copies of any 
decisions concerning the appellant's 
claim for disability benefits with that 
agency, as well as any medical records 
utilized in arriving at their decision.

2.  The RO should contact the VAMC in 
Lakewood, WA and request records of the 
veteran's treatment at that facility 
from 1992 until the present.  In 
addition, the RO should request any VA 
treatment records since June 2000.  In 
particular, the veteran has received 
recent treatment at the Philadelphia 
VA, but records of this treatment are 
not in the claims file.  All records 
obtained should be associated with the 
claims folder.  

3.  The RO should contact the Maine 
Medical Center (123 Andover Rd., 
Westbrook, ME 04092) and ascertain 
whether they have any records of the 
veteran's treatment at the Jackson Brook 
Institute and/or Spring Harbor since 
1991.  Any records obtained should be 
associated with the claims folder.

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



